Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim1 recites a hub device for a coherent interconnect system comprising: 
interface circuitry to receive, from a requesting master device, a cache pre-population request of a set of coherency protocol transactions specifying at least one data item; and 
transaction control circuitry responsive to reception of the cache pre-population request to cause a cache pre-population trigger of the set of coherency protocol transactions specifying the at least one data item to be transmitted via the hub device to a target device different from the requesting master device, wherein the pre-population trigger causes the target device to determine whether to request the at least one data item specified in the pre-population trigger to be retrieved into storage associated with the target device.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: interface circuitry to receive, from a requesting master device, a cache pre-population request of a set of coherency protocol transactions specifying at least one data item; and transaction control circuitry responsive to reception of the cache pre-population request to cause a cache pre-population trigger of the set of coherency protocol transactions specifying the at least one data item to be transmitted via the hub device to a target device different from the requesting master device, wherein the pre-population trigger causes the target device to determine whether to request the at least one data item specified in the pre-population trigger to be retrieved into storage associated with the target device.

Furthermore, when considering the other amended independent claims, such as claims 20 and 22, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCI N WONG/Primary Examiner, Art Unit 2136